CONFIDENTIAL




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.




MASTER MANUFACTURING SUPPLY AGREEMENT


This Master Manufacturing Supply Agreement is made effective as of September 30,
2020 (the “Effective Date”) and is between Retrophin, Inc., a Delaware
corporation located at 3721 Valley Centre Drive, Suite 200, San Diego, CA 92130,
USA (“Client”) and STA Pharmaceutical Hong Kong Limited, a Hong Kong corporation
located at [***]1 (“Supplier”), acting on behalf of itself and its Affiliates,
together with the Client, the “Parties,” and each, a “Party.”


A.Client is engaged in the business of commercialization of certain
pharmaceutical products.


B.Supplier coordinates the pharmaceutical manufacturing services, which may be
provided by certain Affiliates (as defined below).


C.The Parties desire that Supplier, or one or more of Supplier’s Affiliates,
provide Services (as defined below) to Client on a product-by-product basis.
Services will be provided pursuant to a separate and distinct contract (each, a
“Purchase Order”) that incorporates the terms and conditions of this Agreement.


The Parties therefore agree as follows:


1.DEFINITIONS


The capitalized terms (and their correlatives) set forth in this Section 1, in
addition to capitalized terms defined throughout this Agreement, will have the
meanings set forth in such Section 1 or as otherwise defined in this Agreement.


1.1“Affiliate” of a Person means any other Person that directly or indirectly
Controls, is Controlled by, or is under common Control with, the Person.


1.2“Applicable Law” means any statute, law, regulation, ordinance, rule,
standard, guideline, decree, order, policy or directive relevant to the
activities performed under this Agreement or otherwise applicable to the
Parties, including, but not limited to, applicable cGMP issued by the relevant
regulatory authority.


1.3“Batch” means a specific quantity of the Product produced during the same (a
single) cycle of Manufacture and intended to be of uniform character and quality
as defined by the Master Batch Record (as defined below), and memorialized in a
Batch Record (as defined below).



1 ***Certain Confidential Information Omitted
STA MMSA 2019.09.17



--------------------------------------------------------------------------------



1.4“Batch Record” means a final, executed production and control record prepared
in accordance with 21 CFR 211.188.


1.5“Certificate of Analysis” means the written test results of testing a Batch
against the applicable criteria in the Specifications to confirm that the Batch
conforms to such Specifications.


1.6“cGMP” means current Good Manufacturing Practices promulgated by the relevant
regulatory authorities of the applicable jurisdiction as agreed by the Parties
in writing (including in all cases the United States). In the United States,
this includes 21 C.F.R. Parts 210 and 211, as amended; and in the European
Union, this includes 2003/94/EEC Directive (as supplemented by Volume 4 of
EudraLex published by the European Commission), as amended, if and as
implemented in the relevant constituent country.


1.7“Confidential Information” of a Party (the “Disclosing Party”) means all
information and materials disclosed by or on behalf of that Party to the other
Party (the “Receiving Party”) or its Related Persons (as defined below) in
connection with this Agreement, either directly or indirectly, formally or
informally, whether in tangible, electronic, oral or written form, or by
inspection or observation of tangible objects, including, without limitation,
commercial, contractual or financial information, know-how, designs, drawings,
reports, technical specifications, pricing information, marketing information,
inventions and ideas, materials, notes, summaries, formulas, processes,
prototypes, developments, photographs, plans, sketches, diagrams, models,
specifications, samples, studies, findings, financial models, listings, and any
other information that is reasonably considered to be confidential by the
Disclosing Party. The Confidential Information of both Parties includes the
terms of this Agreement, the nature of any dispute and the outcome of any
arbitration proceedings arising out of or in connection with this Agreement. In
addition, Client’s Confidential Information includes all information developed
in or as a result of the activities undertaken by Supplier in connection with
each Purchase Order and the Prior Agreement.


1.8“Control” (and the correlative terms “Controlled by” and “under Common
Control with”) over a Person means (a) directly or indirectly owning 50% or more
of the voting securities, registered capital or other ownership interests of the
Person; or (b) directly or indirectly having the power to direct or cause the
direction of the management or policy of the relevant Person.


1.9“FDA” means the United States Food and Drug Administration or any successor
entity.


1.10“Intellectual Property” means any intellectual or industrial property,
including, without limitation, patent applications, patents, trademarks, trade
names, brands, service marks, domain names, copyrights, designs, utility models,
know-how, Confidential Information, trade secrets, and computer software
programs, in each case, whether registered or unregistered, including
applications for registration, and including all rights or forms of protection
having equivalent or similar effect anywhere in the world.


2


--------------------------------------------------------------------------------



1.11“Labeling” means all labels and other written, printed, or graphic matter:
(i) on Product or any container, carton, or wrapper utilized with Product, or
(ii) any other written material accompanying the Product.


1.12“Manufacture,” “Manufacturing,” and “Manufactured” refers to the activities
performed under this Agreement that relate to the production of the Product in
final form, including purchasing component materials, subcontracting (subject to
the restrictions thereon set forth in this Agreement), or performing Services,
manufacturing, processing, formulating, quality control testing, quality
assurance release, cleaning, maintenance, storage, and other Facility-related
activities, labeling, packaging, handling and shipping.


1.13“Master Batch Record” means the documents that specify the complete set of
formal instructions and procedures for the Manufacturing Process (as defined in
Section 4.1 below) for the Product, as mutually developed and approved by the
Parties and specified in the Quality Agreement.


1.14“Materials” means all raw and other materials and components, including
packaging and Labeling materials, used in the Manufacture of Product.


1.15“Nonconforming,” “Nonconformity,” and “Nonconform” means the nonconformance
of a Batch of Product with the Warranty in Section 6.1.


1.16“Other Quality Arrangements” means any other obligations, procedures,
methods, criteria, standards, or arrangements in relation to the quality-control
activities of the Product, including, but not limited to, compliance with cGMP,
analytical test methods, Product Release procedures, and acceptance criteria in
connection with the Product, as set forth in any Purchase Order or any other
written documents mutually agreed by the Supplier and the Client.


1.17“Person” means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization.


1.18“Prior Agreement” means that certain Master Services Agreement between the
Parties dated [***].2


1.19“Product” means the active pharmaceutical ingredient as set forth in Exhibit
A and supplied by the Supplier to the Client pursuant to one or more Purchase
Orders executed under this Agreement. For the avoidance of doubt, the Product
herein shall not include an active pharmaceutical ingredient in the field of
[***].


1.20“Product Price” means the amount to be paid by Client as specified in
Exhibit A.


1.21“Quality Agreement” means the agreement entered into by the Supplier and
Client, with respect to the quality-control related activities, including, but
not limited to,

2 ***Certain Confidential Information Omitted
3


--------------------------------------------------------------------------------



compliance with cGMP, analytical test methods, Product Release procedures, and
acceptance criteria in connection with the Product.


1.22“Quality System” means the procedures and control documentation necessary to
evidence compliance with Applicable Law.


1.23“Related Persons” means, as to a Party, its Affiliates and subcontractors
and its and their directors, officers, employees, contractors, agents,
consultants, and legal, financial, accounting and other advisors.


1.24“Release” means the end result of the Manufacturing Process performed by
Supplier in accordance with cGMP, the Quality Agreement, and Supplier’s standard
operating procedures by which Supplier determines that a Batch of Product
complies with each of the Warranty in Section 6.1.


1.25“Reprocess” and “Reprocessing” means introducing a Product back into the
process and repeating appropriate manipulation steps that are part of the
established Manufacturing Process, and for clarity, does not include the
continuation of a process step after an in-process control test showing the
process to be incomplete.


1.26“Rework” and “Reworking” means subjecting Product to one or more processing
steps that are different from the established Manufacturing Process.


1.27“Services” means Manufacturing services of Products to be performed by
Supplier and/or its Affiliate(s) pursuant to this Agreement and a Purchase
Order.


1.28“Supplier IP” is defined in Section 9.1(a).


1.29“Specifications” means the specifications of the Product and Materials,
along with the set of analytical test methods and acceptance criteria applicable
thereto, as set forth in (i) the Quality Agreement or Other Quality
Arrangements, as may be amended from time to time in accordance with this
Agreement and the change control procedures in the Quality Agreement or Other
Quality Arrangements, and (ii) the Master Batch Record for the Product.


2.FORECASTS AND PURCHASE ORDERS


2.1Rolling Forecast. To facilitate Supplier’s production capacity planning,
within [***]3 days of execution of this Agreement, and prior to the beginning of
each calendar quarter during the term of this Agreement, Client shall provide to
Supplier a good faith [***] written estimate (the “Rolling Forecast”) of the
quantities of each Product Client expects to order. Such estimates (other than
the Binding Forecast) shall not constitute a contractual commitment to purchase
Product; however, they will represent the maximum level of capacity Client
expects at the time the forecast is provided. Supplier will reserve [***]% of
the capacity set forth in the Rolling Forecast for the Manufacture of Product
for Client. Client shall also update the Rolling Forecast on an ad hoc basis to

3 ***Certain Confidential Information Omitted
4


--------------------------------------------------------------------------------



promptly reflect any significant changes. The first [***]4 months of the Rolling
Forecast shall be binding upon Client (the “Binding Forecast”). The time period
of the Rolling Forecast shall commence with the [***] following the [***] by
which the Rolling Forecast must be provided and cover [***] (for example, the
Rolling Forecast provided by [***] will cover the period from [***]).

2.2Purchase Orders. Client shall submit Purchase Orders to Supplier from time to
time ordering Product consistent with the applicable Binding Forecast. The
Purchase Order will specify the description and quantity of Product ordered, the
requested delivery dates, any designated consignee, and other required
information and notes. Each Purchase Order shall comply with the terms of this
Agreement, including the Product Price, Lead Time, and Minimum Order Quantity,
as set forth in Exhibit A attached hereto. Supplier shall provide the Services
to Client pursuant to each Purchase Order that is entered into during the term
of this Agreement. Supplier shall confirm the acceptance of or reject a Purchase
Order proposed by the Client in writing within [***] days of receipt of such
Purchase Order; provided that Supplier may not reject, and Supplier is deemed to
have accepted, Purchase Orders for Product that would not require Supplier to
exceed [***]% of the capacity set forth in the Binding Forecast for the
applicable time period. In addition, Supplier shall [***] to accept any
additional quantities that Client requests to purchase in excess of the
foregoing [***]%. All accepted Purchase Orders are binding and [***]. The
Parties agree that each Purchase Order constitutes a separate and distinct
contract with respect to any other Purchase Order entered into under this
Agreement, and the terms and conditions of this Agreement shall govern and apply
to each Purchase Order unless otherwise expressly stated in the relevant
Purchase Order. In the event of any conflict or inconsistency between this
Agreement and a Purchase Order, the applicable provision in this Agreement shall
govern and prevail unless such Purchase Order evidences a clear intention to
override a specific provision in this Agreement by making specific reference to
the provision of this Agreement that is being overridden by the Purchase Order,
in which case the terms and conditions of such Purchase Order shall prevail.
Supplier shall Manufacture Product in accordance with this Agreement and fill
each Purchase Order according to its terms (including those that are required to
be accepted under this Agreement and any additional Purchase Orders that are
actually accepted hereunder).


2.3Affiliates. It is agreed and understood that:


(a)[***]. If Services are provided by an Affiliate, such Affiliate shall be
bound by the terms and conditions of this Agreement as if they were Supplier.
[***].


(b)[***] such Affiliate shall be bound by the terms and conditions of the
Purchase Order. [***].


2.4Safety Stock. Supplier shall store, [***], safety stocks of Product in
quantities [***]. All safety stocks shall be packaged and stored in a clean,
secured, and segregated area in accordance with the reasonable instructions of
Client and will be used to fill Purchase Orders on a first-in, first-out basis
(and contemporaneously replaced with newly Manufactured Product to maintain
agreed quantities of safety stocks). Provided that

4 ***Certain Confidential Information Omitted
5


--------------------------------------------------------------------------------



the quantity does not exceed [***]5 and except in the case of terminations for
Supplier’s uncured breach of this Agreement [***] Client shall [***].


2.5Allocation Commitment. During the term of this Agreement, Client shall order
from Supplier not less than [***]% of its and its Affiliates’ total annual
requirement of any material corresponding or equivalent to the Product as
measured on a Contract Year (defined below) basis (the “Annual Order
Requirement”). The Annual Order Requirement in this context means the quantity
of Product ordered by Client or its Affiliate from Supplier and any third-party
sources for supply within the applicable Contract Year; provided that it is
understood that if the timing of delivery from either Supplier or a third-party
source differs from the delivery dates requested by Client in its orders, the
Annual Order Requirement is still based upon the dates that Client requested in
its orders, not the dates of delivery. Promptly after the beginning of each
Contract Year, upon Supplier’s written request, Client shall provide to Supplier
a summary of the amount and source of such materials that Client and its
Affiliates purchased during the previous Contract Year and (subject to
redactions of Confidential Information) supporting documentation reasonably
requested Supplier. Notwithstanding anything to the contrary herein, in no event
shall Client be in breach of the Annual Order Requirement to the extent the
Annual Order Requirement was not ordered by Client in a Contract Year: (i) [***]
or (ii) [***]. For the purposes of this Agreement, “Contract Year” means: (1)
the period beginning on the Effective Date and ending on December 31, 2021
(“Contract Year 1”); and (2) following Contract Year 1, each consecutive
12-month period starting on January 1st and ending on the following December
31st.


3.PRICE AND PAYMENT


3.1Product Prices and Lead Times. The Product Price, the minimum amount of
Product that Client shall include in any Purchase Order (such minimum amount,
the “Minimum Order Quantity”), and the required lead time between the date that
a Purchase Order is received by Supplier from Client and the first delivery date
for Product in the Purchase Order (such lead time, the “Lead Time”) of the
Product ordered in each Purchase Order shall conform to the Product Price,
Minimum Order Quantity, and Lead Time specified in Exhibit A with respect to
such Product. Where the Client intends to order a Product that has not been set
out in Exhibit A upon the execution of this Agreement, the Parties shall
negotiate and amend Exhibit A in writing before entering into any Purchase Order
for such Product.


3.2Expenses. Subject to receipt of invoice and supporting documentation, Client
shall [***].


3.3Invoices and Payment. Unless the applicable Purchase Order provides
otherwise:


(a)Supplier shall invoice Client for each Product (i) in the event that Client
requests that Supplier store the Product, after the execution of the Certificate
of Analysis for such Product in accordance with Section 5.1, and (ii) in the
event that the

5 ***Certain Confidential Information Omitted
6


--------------------------------------------------------------------------------



Product is shipped to Client after the Release, after delivery of the Product
[***]6 hereunder. The invoice will reference the applicable purchase order
number provided by Client promptly after the execution of the relevant Purchase
Order and be sent to:


Retrophin, Inc.
3721 Valley Centre Drive, Suite 200
San Diego, CA 92130
Attention: [***]
Email: [***]


(b)Client shall pay undisputed amounts of each invoice within [***] days of its
receipt of Supplier’s invoice. Client will promptly notify Supplier of any
disputed amounts within [***] days after receipt of invoice, and the Parties
will use good faith efforts to promptly resolve such disputes. The price and
other amounts in the invoices are exclusive of, and Client shall pay, any
applicable taxes (other than taxes imposed solely on Supplier’s income) and
other fees of any nature imposed by or under the authority of any government
authority or financial institution, except as provided in Exhibit A. Payment
will be in U.S. dollars by wire transfer to:



Name[***]Address[***]Account[***]Currency[***]Bank[***]SWIFT[***]Bank
Address[***]



3.4[***]. [***].


3.5Payment Default. In the event of an overdue undisputed payment (such event, a
“Payment Default”), such overdue undisputed payment shall bear interest of
[***]% accrued monthly ([***]% per annum) on the outstanding balance as of the
date of the Payment Default (i.e., the date that the undisputed payment was due
in accordance with this Agreement). [***]. In the event of a Payment Default
[***].


4.MANUFACTURING AND COMPLIANCE


4.1Specifications and Manufacturing Process. Supplier shall, and shall cause its
Affiliates and any approved subcontractors to, Manufacture and test Product in
accordance with (a) all mandatory governmental licenses and permits relating to
the Manufacturing of the Product in all aspects; (b) all Applicable Law; (c) the
Specifications for the Product, and (d) the processes to be used in Product
Manufacture as set forth in the Master Batch Record, and any other processes
approved in writing by the Parties (collectively, the “Manufacturing Process”).
The Specifications are provided in Exhibit B attached to

6 ***Certain Confidential Information Omitted
7


--------------------------------------------------------------------------------



this Agreement. Client may modify the Specifications and Manufacturing Process;
provided, however, that [***].7 Supplier shall [***].


4.2Quality Agreement. This Agreement incorporates the quality assurance
provisions of the Quality Agreement and Other Quality Arrangements. In the event
of any contradiction or inconsistency between (i) the Quality Agreement or Other
Quality Arrangements, as the case may be, or (ii) this Agreement or a Purchase
Order with respect to quality-related activities, including compliance with
cGMP, the provisions in the Quality Agreement, or Other Quality Arrangements, as
the case may be, the Quality Agreement or Other Quality Arrangements shall
govern and prevail in all matters pertaining to quality or governed by cGMP
(unless this Agreement or the Purchase Order evidences a clear intention to
override a specific provision in the Quality Agreement or Other Quality
Arrangements by making specific reference to the provision of the Quality
Agreement or Other Quality Arrangements that is being overridden by this
Agreement or the Purchase Order and stating that it is being overridden, in
which case the terms and conditions of this Agreement or the Purchase Order
shall prevail over the specific provision of the Quality Agreement or Other
Quality Arrangements so referred to) and in all other respects this Agreement or
the Purchase Order shall control.


4.3Regulatory Assistance. Supplier shall, at Client’s request [***] provide
Client with all supporting data and information relating to Manufacturing that
is reasonably necessary for obtaining and maintaining regulatory approvals
relating to the Manufacturing. All regulatory filings to maintain registration
of Product will be made in Client’s name and will be owned by Client.


4.4On-Site Monitoring. Client and representatives of Client may, upon [***],
visit the Manufacturing facility where the Services are performed (the
“Facility”) and consult informally during such visits with the persons providing
Services hereunder (the “Personnel”) in order to monitor the Services. The
representatives will be bound by rules applicable to the Facility and may, at
the reasonable discretion of Supplier, be prohibited from entering or only given
limited access to certain areas within the Facility. Supplier may require that
Client or its representatives execute an agreement that regulates the
representatives’ conduct during their visit. Client shall be responsible for
[***] incurred in connection with such visits. [***].


4.5Safety. To the extent not already in Supplier’s or its Affiliate’s possession
from activities under the Prior Agreement, Client shall provide such information
in Client’s or its relevant Affiliates’ possession as may be required by
Supplier or Applicable Law concerning the stability, storage, environmental or
safety requirements of Product, Client Materials, and any isolated or
potentially isolated intermediates. This information shall include a material
safety data sheet, a safety data sheet, and any other information known to
Client relating to hazards associated with these compounds or the wastes
generated during their preparation. If the aforesaid safety information changes
during the performance of the Services, Client shall promptly and accurately
inform Supplier of such changes and provide relevant information and supporting
documentation thereof. Supplier shall immediately notify Client of any unusual
health or environmental occurrence relating to the Product, including any claim
or complaint by any Supplier

7 ***Certain Confidential Information Omitted
8


--------------------------------------------------------------------------------



employee, or any of Supplier’s Affiliates or any other third party, that
Supplier’s operations under this Agreement have resulted in any adverse health
or safety effect on any employee or third party. Supplier shall advise Client
immediately of any safety or toxicity problems of which it becomes aware
regarding the Product.


4.6Regulatory Inspections. Supplier shall fully cooperate in, and advise Client
promptly, if an authorized agent of any regulatory authority schedules an
inspection of any Facility and makes an inquiry specifically in connection with
Supplier’s Manufacture of the Product for Client. Unless prohibited by the
regulatory authority, Supplier will allow Client to have representatives present
during any such inspection, and Supplier shall within [***]8 days issue an
informal report of such inspection for Client's information and provide a
detailed written report of the results of the inspection to Client with a copy
of any correspondence or documents issued by the regulatory authority after they
are obtained or issued without undue delay.


4.7Audits. Client employees and/or Client authorized representatives (including
qualified persons of Client’s subcontractors who are not competitors of Supplier
and are bound by confidentiality obligations) shall have the right during normal
business hours, at reasonable intervals and upon giving Supplier at least [***]
days’ advance notice (or [***] days’ advance notice in the event of a recall
attributable to the Product or a for-cause audit), to inspect and audit: (i) any
Facilities used in the Manufacturing, bulk packaging, storage, testing,
shipping, or receiving of Product, and (ii) Manufacturing and quality control
records and other documentation relating to such activities for the purpose of
verifying compliance of the Facility and Manufacturing with the requirements
provided for in this Agreement, the Quality Agreement and Other Quality
Arrangements, the Quality System, and cGMP. Observations and conclusions of any
such audit will be issued and discussed and, if necessary, corrective actions
will be promptly implemented by Supplier, in any event, within the time limits
agreed upon between Supplier and Client, failing which, Client shall have the
right to terminate this Agreement without penalty pursuant to Section 13.2(c).
Supplier may require that Client or its representatives execute an agreement
that regulates the representatives’ conduct during their visit. [***].


4.8Distribution Records. Supplier shall maintain distribution records that
contain all the appropriate information as specified in the Quality Agreement or
Other Quality Arrangements and in accordance with the relevant cGMP.


4.9Documentation. Supplier shall not make any change to the Master Batch Record
without Client’s advance, written consent. Supplier shall Manufacture each Batch
of Product by using a copy of the Master Batch Record as specified in the
Quality Agreement or Other Quality Arrangements and in accordance with the
relevant cGMP. Supplier shall provide Client with required supporting
Manufacturing documentation in a form suitable for Client’s submission to the
applicable regulatory authorities as agreed in the Quality Agreement or Other
Quality Arrangements.



8 ***Certain Confidential Information Omitted
9


--------------------------------------------------------------------------------



4.10Importer of Record. For all purposes under this Agreement and under
Applicable Law, Client shall be the “importer of record” with respect to all
Products delivered into the United States.


4.11Deviations and Variances; No Rework or Reprocess. Supplier shall promptly
notify Client of any deviations or variances in a Batch. Supplier shall not
undertake any Rework or Reprocessing of Product (at any stage of Manufacture)
without the Client’s advance, written approval.


4.12No Product Supply to Others. During the term of this Agreement, the Supplier
hereby covenants that it and its Affiliates shall not Manufacture for nor supply
to any third party the Product nor any product incorporating the Product.


4.13[***] Only With Prior Written Consent. Other than pursuant to Section 2.3,
[***]9 consent.


5.QUALITY RELEASE AND DELIVERY


5.1Supplier Quality Release. Supplier shall test (or if approved in writing by
the Client have tested by third parties), in accordance with the Specifications,
each Batch of Product Manufactured pursuant to this Agreement before delivery to
Client. Product will be Released in accordance with the Quality Agreement.
Product may not be delivered to Client until a person authorized by Supplier
having the necessary qualifications, experience, and authority to oversee
quality assurance of the Manufacture, and review and determine the suitability
of individual Batches for Release under Applicable Law, has (a) conducted
analyses using the analytical methods agreed to in writing by the Parties, (b)
executed the Certificate of Analysis applicable to the Product and such other
Batch documentation that may be requested by Client and (c) completed any other
certifications or documents and other activities that may be required to Release
the Product under Applicable Law and the Quality Agreement or Other Quality
Arrangements. A Certificate of Analysis for each Batch delivered shall set forth
the items tested, Specifications, and test results. Supplier shall also indicate
on the certificate of cGMP compliance that the Batch has been Manufactured and
Released under full compliance of the cGMP system. Supplier shall send, or cause
to be sent, all such certificates to Client prior to the shipment of Product.
Client shall have the option to test, or cause to be tested, for final release
each Batch of Product as meeting the Specifications or, at its election, may
conduct a paper release based upon the documentation (including the Certificate
of Analysis) provided by Supplier. As required by the FDA, Client shall be
responsible for final release of each Batch of Product.


5.2Storage. Prior to delivery, all Product at the Facility will be stored in a
clean, secured, and segregated area. Excluding safety stocks maintained in
accordance with Section 2.4, for each Product that has been stored for more than
[***]10 months after the execution of the Certificate of Analysis for such
Product due to a failure of Client to place Purchase Orders in the quantities
required by a Binding Forecast or to accept deliveries on the timeline provided
in the governing Purchase Orders, Supplier will charge Client storage

9 ***Certain Confidential Information Omitted
10 ***Certain Confidential Information Omitted
10


--------------------------------------------------------------------------------



fees (“Storage Fees”) at a monthly rate of $[***] USD per [***] mm pallet in
normal storage condition. Rates for special storage condition will be defined in
each applicable Purchase Order.


5.3Except as otherwise provided in Exhibit A, Supplier shall ship all Product or
other materials to Client or to Client’s designated consignee. All shipments,
including deliverables produced under a Purchase Order, returned Client
Materials (as defined in Section 7.2 below), returned Records and returned
Confidential Information, will be delivered [***]; it is understood that
Supplier shall be responsible for loading the shipment to the carrier vehicle at
the point of departure [***]. For the avoidance of doubt, [***].


5.4All materials to be provided by Client to Supplier, including materials
provided by Client and Client Materials, will be delivered [***].


6.WARRANTY; NONCONFORMING PRODUCT


6.1Warranty. Supplier represents, warrants, and covenants to Client that each
Batch of Product supplied will have been Manufactured in accordance with, and
will comply with, this Agreement, the applicable Purchase Order, the Master
Batch Record, the Quality Agreement, and Applicable Law (including cGMP) and
will conform to the Specifications, be free of latent defects upon delivery
hereunder, and have no less than the shelf life as set forth in Exhibit A
remaining at the time of delivery (the “Warranty”). In addition, Supplier
represents, warrants, and covenants that it has obtained (or will obtain prior
to Manufacturing the Product), and will remain in compliance with during the
term of this Agreement, all permits, licenses, and other authorizations
(collectively, the “Permits”) which are required under federal, state, and local
laws, rules, and regulations applicable to the Manufacture of the Product as
specified in the applicable Purchase Order (except that Supplier shall have no
obligation to obtain any Permit relating to the sale, marketing, distribution,
or use of Product or with respect to Product Labeling).


6.2Nonconformance. Promptly following receipt by Client or its designee of
Product in any shipment, Client or its designee shall inspect such Product for
damage and nonconformity. Client may reject a shipment of a Product if, within
[***] days after receiving the shipment at its destination, (a) Client (or its
designee) conducts a quality inspection and reasonably determines that the
Product does not conform to the Warranty, (b) Client notifies Supplier in
writing that the Product does not conform to the Warranty, and (c) Client
provides supporting documentation. If Supplier does not receive a notice from
Client within [***] days after Client’s or its designee’s receipt of the
relevant Product at the destination specified in the applicable Purchase Order,
then such Product shipment will be deemed accepted by Client. If Client accepts
a shipment of Product within the time period set forth above, and Client
subsequently discovers that there is a previously undetected defect in the
quantity received in that shipment, Client may at that time reject the shipment
provided that (i) the defect is one which would have otherwise permitted Client
to reject the applicable quantity of Product, (ii) Client exercised due
diligence and customary procedures accepted in the industry in the acceptance of
the shipment and the defect was not discovered and (iii) such rejection
11


--------------------------------------------------------------------------------



occurs within [***]11 days after Client discovers or should have discovered the
defect but in no event later than the expiration of the shelf life of the
Product.


6.3Disputes. If the Parties are unable to agree as to whether a Product conforms
to the Warranty[***]. The cost of inspections and testing by the laboratory or
consultant will [***].


6.4Reimbursement and Refund. If Supplier agrees that, or the independent
laboratory finds that, any delivery of Product does not conform to the Warranty,
then, without prejudice to any other rights which Client may have under this
Agreement, Supplier shall, at Client’s option: [***].


6.5Reworking or Reprocessing. Supplier shall not conduct Reworking or
Reprocessing activities without Client’s advance, written consent. Client’s
Regulatory Affairs Department will be responsible for adjudication of the
regulatory impact of Reworking or Reprocessing and may refuse to approve
Reworking or Reprocessing on that basis.


7.SOURCING OF MATERIAL


7.1Materials. [***] (the “Materials”) in accordance with the Quality Agreement
or Other Quality Arrangements, as the case may be, and maintain a stockpile of
all Materials equal to at least the quantity of Materials necessary to
Manufacture the quantities required to fill any Purchase Order then pending and
the quantities set forth in the Binding Forecast following the timeframe covered
by such Purchase Order.


7.2[***]. [***] in a timely manner and provide such information as may be
required [***] or Applicable Law concerning the stability, storage,
environmental or safety requirements. To avoid any doubt, such information shall
include a material safety data sheet, a safety data sheet and any other
information known to Client relating to hazards associated with the [***].
Supplier shall ensure that the [***].


7.3Unused Client Materials and other Materials. Supplier shall, at Client’s
option [***], return, destroy or otherwise dispose of unused [***] promptly
after the earlier of (a) completion of the Services for which the [***] were
provided, (b) termination of the applicable Purchase Order, or (c) receipt of
written instructions from Client pertaining to their disposition. Supplier may
dispose of other unused Materials at its sole discretion.


8.RECORDS


8.1Records. Supplier shall retain all records related to each Manufacturing,
including analytical data, equipment maintenance and deviation documentation,
(the “Records”) for [***]12 years after the Manufacturing of Product or longer
as required by Applicable Law or as otherwise necessary for regulatory or
insurance purposes (the “Retention Period”). Such Records shall contain such
detail and information as required by Applicable Law. Supplier shall provide
reasonable access to or copies of any Records upon request of Client or as
required in connection with any [***] investigations. Upon

11 ***Certain Confidential Information Omitted
12 ***Certain Confidential Information Omitted
12


--------------------------------------------------------------------------------



expiration of the Retention Period, the Records will, at Client’s option, be
promptly destroyed or delivered to Client [***] on a pass-through basis.
Notwithstanding the foregoing, the Records may be retained by Supplier as
required by Applicable Law or as otherwise necessary for regulatory or insurance
purposes.


9.INTELLECTUAL PROPERTY


9.1Ownership.


(a)Except as otherwise provided in this Agreement, (i) Supplier has no rights in
any Intellectual Property that is independently owned by or licensed to Client
or any of its Affiliates (“Client IP”) and (ii) Client has no rights in any
Intellectual Property that is owned by or licensed to Supplier or any of its
Affiliates independently of this Agreement (“Supplier IP”).


(b)Supplier shall ensure that each of the Personnel vests in Supplier any and
all rights that such person might otherwise have in the Project IP (as defined
below). Supplier hereby assigns and shall assign all right, title and interest
in and to Project IP to Client. Supplier shall execute and deliver to Client at
its request and expense any and all documents and instruments reasonably
required to evidence or record such assignment or to file for, prosecute, cause
to issue, or enforce the assigned rights to the Project IP. Client will
[***]have sole control of filing and prosecuting applications for, and
maintenance and enforcement of, patents for Project IP. Supplier shall, at
Client’s expense, [***] to assist Client to obtain, maintain, and enforce the
patents. Client shall promptly notify Supplier of any patents granted for
Project IP. Supplier is responsible for all payments to be made to Personnel in
accordance with Applicable Law requiring remuneration for inventions. For the
purposes of this Agreement, “Project IP” means all Intellectual Property created
or developed in connection with the performance or provision of Services and/or
Manufacturing under this Agreement and the subject matter of such Intellectual
Property. Project IP shall include, without limitation, any material derived
from any Client Materials, as applicable, or otherwise made in whole or in part
as a result of Supplier’s access to such Client Materials, and all Intellectual
Property relating thereto.


(c)Notwithstanding the foregoing, and subject always to the last sentence in
Section 9.1(b), Intellectual Property created or developed in connection with
the provision of the Services that is derivative of Supplier IP or that relates
to Manufacturing Processes developed at Supplier’s expense (“Manufacturing
Improvements”) is Supplier IP and not Project IP.


(d)All Project IP of this Agreement shall be deemed the Confidential Information
of the Client as the Disclosing Party and not to be the Confidential Information
of the Supplier.




9.2Licenses.


13


--------------------------------------------------------------------------------



(a)Client hereby grants, and shall ensure that each applicable Affiliate will
promptly grant, to Supplier and its Affiliates the limited right to use Client
IP and Project IP for the sole purpose of providing the Services to Client
hereunder during the term of this Agreement.


(b)Supplier hereby grants, and shall ensure that each applicable Affiliate will
promptly grant (and each Affiliate performing hereunder does hereby grant), to
Client and its Affiliates the non-exclusive, royalty-free, perpetual right and
license, with the right to sublicense through one (1) or more tiers or layers of
sublicenses (including to Client’s third-party supplier of the Product
designated at Client’s sole discretion) without the need to obtain Supplier’s
consent, to use Supplier IP and any Manufacturing Improvements under this
Agreement, in either case that is used in the Manufacturing Process, to make or
have made Product, second generation versions, polymorphs, salts, esters,
hydrates, and solvates of and improvements of Product. Supplier may, at its
discretion, grant to Client the right to use Manufacturing Improvements outside
the scope of the foregoing license, under mutually satisfactory terms to be
negotiated.


9.3No Use of Third-Party Rights. Supplier shall not knowingly incorporate in any
Manufacturing Process or Project IP, nor design any such process or deliverables
to require the use of any inventions (whether patentable), trade secrets,
materials, documents, programs, or synthesis information belonging to third
parties without Client’s express prior written consent.


10.REPRESENTATIONS AND WARRANTIES


10.1Mutual. Each Party represents and warrants that (a) it validly exists under
the laws of the jurisdiction in which it was organized, (b) it has the full
power, right and authority to execute and deliver this Agreement and to perform
its obligations under this Agreement, (c) this Agreement, once executed, will
constitute a legal, valid and binding agreement enforceable against it and (d)
its performance of this Agreement will not conflict with any obligations it may
have to any other Person.


10.2Infringement. Supplier represents and warrants that, to the best of its
knowledge, the practice of Supplier IP as contemplated herein will not infringe
the Intellectual Property rights of any third party. Client represents and
warrants that, to the best of its knowledge, the practice of Client IP and use
of Client Materials in the performance of the Services as contemplated herein
will not infringe the Intellectual Property rights of any third party.


10.3Debarment. Supplier represents and warrants that neither it nor any
Personnel, nor any Affiliate that will perform hereunder nor the personnel of
such Affiliate, has been debarred or, to the best of its knowledge, is under
consideration for debarment by the United States Food and Drug Administration
from working in or providing services to any pharmaceutical or biotechnology
company pursuant to the Generic Drug Enforcement Act of 1992 or any other
governmental authority pursuant to analogous laws. Supplier shall promptly
notify Client if any of its Personnel or such Affiliates’ personnel become
subject to a debarment proceeding during the term of this
14


--------------------------------------------------------------------------------



Agreement, and Client shall have the right to immediately terminate this
Agreement pursuant to Section 13.2.


10.4Compliance with Law. Each Party (a) represents and warrants that neither it
nor any of its Affiliates violated any Applicable Law in connection with actions
leading up to entry into this Agreement and (b) shall, and shall ensure that
each applicable Affiliate will, comply with all Applicable Law in connection
with performance of this Agreement. Each Party shall immediately notify the
other Party upon becoming aware of a breach of this Section 10.4. Material
breach of this Section 10.4 with respect to the U.S. Foreign Corrupt Practices
Act or any other anti-bribery law will be deemed an incurable material breach
for purposes of Section 13.2(c).


11.INDEMNIFICATION; LIMITATION ON LIABILITY; INSURANCE


11.1Third Party Claims.


(a)Supplier shall defend, indemnify and hold Client and its Affiliates, and its
and their directors, officers, employees, agents and consultants and legal,
financial, accounting and other advisors (“Client Indemnitees”) harmless from
and against any and all liabilities and damages (including reasonable attorneys’
fees) (collectively, “Losses”) resulting from any third-party claims, demands,
suits or proceedings (collectively, “Claims”) to the extent arising out of or
relating to (i) Supplier’s performance of the Services, (ii) a failure of
Product to conform to the Warranty upon delivery hereunder, (iii) any other
material breach of this Agreement by Supplier or its Affiliate, (iv) without
limiting (iii), a violation of Applicable Law by the Supplier or any of its
Related Persons, or (v) the negligence, recklessness or willful misconduct of
the Supplier or its Related Person during the course of activities carried out
in connection with this Agreement. The indemnification obligations set forth in
this Section 11.1(a) do not apply to the extent that the Loss arises from the
reasons listed in clauses (i)-(iv) in Section 11.1(b).


(b)Client shall defend, indemnify and hold Supplier and its Affiliates, and its
and their directors, officers, employees, agents and consultants and legal,
financial, accounting and other advisors (“Supplier Indemnitees”) harmless from
and against any and all Losses resulting from Claims to the extent arising out
of or relating to: (i) Client’s use or sale of Product (but other than by reason
of a breach of Warranty by Supplier of Product); (ii) Client’s or its
Affiliate’s material breach of this Agreement; (iii) a violation of Applicable
Law by Client or its Related Persons; or (iv) the negligence, recklessness, or
willful misconduct of the Client or its Related Person in the course of
activities carried out under this Agreement. The indemnification and defense
obligations set forth in this Section 11.1(b) do not apply to the extent that
the Loss arises from the reasons listed in clauses (i)-(v) in Section 11.1(a).


11.2Intellectual Property Claims. Client shall defend, indemnify and hold
Supplier and Supplier Indemnitees harmless from and against Losses resulting
from Claims arising out of or related to infringement of any third party’s
Intellectual Property rights covering
15


--------------------------------------------------------------------------------



Product, or as a result of the use hereunder of Client IP or Client Materials
(and all Intellectual Property rights associated therewith) other than Claims to
the extent based on practice of Supplier IP. Supplier shall defend, indemnify
and hold Client and its Client Indemnitees harmless from and against Losses
resulting from Claims arising out of or related to infringement of any third
party’s Intellectual Property rights in connection with the Services to the
extent that they are based on the practice of Supplier IP.


11.3Defense. Each Party shall notify the other Party promptly upon learning of a
Claim that is subject to indemnification and defense pursuant to Sections 11.1
or 11.2. The indemnifying party has the right to control, at its own expense,
the defense of the Claim in good faith with counsel of its choice as long as
such counsel is reasonably acceptable to the indemnified party. The indemnified
party shall tender defense of the Claim and use reasonable efforts to cooperate
in the defense and may participate at its own expense using its own counsel. No
compromise or settlement of any Claim may be made by the indemnified party to
the extent that the indemnifying party is defending the Claim. No compromise or
settlement may be made by the indemnifying party without the indemnified party’s
written consent unless (a) there is no finding or admission of any violation of
law or any violation of the rights of any person and no effect on any other
claims that may be made against the indemnified party, (b) the sole relief
provided is monetary damages that are paid in full by the indemnifying party and
(c) the indemnified party’s rights under this Agreement are not adversely
affected.


11.4Limitations on Liability.


(a)Except as set forth in Sections 11.1 or 11.2, for either Party’s breach of
confidentiality obligations or from a Party’s gross negligence or willful
misconduct, neither Party will be liable in contract, tort, negligence or
otherwise to the other Party for (i) any lost profits, or (ii) any other
liability, damage, cost or expense of any kind incurred by the other Party, in
each case, of an indirect or consequential nature, regardless of any notice of
the possibility of these damages.


(b)Except as set forth in Sections 11.1 or 11.2, for either Party’s breach of
confidentiality obligations or from Supplier’s gross negligence or willful
misconduct, either Party’s maximum aggregate total liability in connection with
a Purchase Order will not exceed [***] times the total amount of payments due
under such Purchase Order unless otherwise agreed by the Parties in any Purchase
Order. Such maximum aggregate total liability does not alter and is not limited
by Supplier’s insurance obligations under Section 11.5.


11.5Insurance. Each Party shall ensure that insurance coverage is carried and
maintained with a financially sound and reputable insurer against loss from such
risks and in such amounts as is sufficient to support its obligations under this
Agreement. Each Party shall provide a copy of the applicable insurance policy if
requested by the other Party.


12.CONFIDENTIALITY AND PUBLICITY


16


--------------------------------------------------------------------------------



12.1Confidentiality. Subject to Section 12.2, during the term of this Agreement
and for [***]13 years thereafter, the Receiving Party shall, and shall ensure
that its Related Persons shall, (a) maintain the Disclosing Party’s Confidential
Information in strict confidence, (b) only use the Disclosing Party’s
Confidential Information in connection with this Agreement, and (c) not disclose
the Disclosing Party’s Confidential Information to any third party other than
(i) to those of its Related Persons that have a need to know the Confidential
Information in connection with Services and are obligated to maintain the
Confidential Information in confidence under an agreement having terms and
conditions at least as protective of the Confidential Information as those
expressed in this Agreement; or (ii) to the extent required by Applicable Law or
reasonably necessary to prosecute or defend litigation or arbitration, and, in
either case, only after the Receiving Party gives the Disclosing Party
reasonable advance notice of such disclosure and uses reasonable efforts to
secure confidential treatment of the Confidential Information. Notwithstanding
the foregoing, the existence of this Agreement and its non-technical terms may
be disclosed confidentially in connection with a potential financing or
acquisition. In addition, either Party may disclose this Agreement and
Confidential Information under obligations of confidentiality and limitation on
use to actual and potential investors, acquirors, and Product sub/licensees
doing diligence and financial and legal advisors in connection with the
foregoing.


12.2Exceptions to Confidentiality. The obligations of Section 12.1 do not apply
to Confidential Information if (a) the Confidential Information is public
knowledge or becomes public knowledge after disclosure through no fault of the
Receiving Party or any of its Related Persons, (b) the Confidential Information
can be shown by the Receiving Party through documentation to have been in its or
any of its Related Persons’ lawful possession prior to disclosure and without
any obligations of confidentiality and non-use, (c) the Confidential Information
is received by the Receiving Party or its Related Persons without restrictions
on disclosure or use by the Receiving Party from a third party lawfully in
possession of such information and who was not obligated to maintain the
Confidential Information in confidence, or (d) the Receiving Party can show that
equivalent information is developed independently by or on behalf of the
Receiving Party or any of its Related Persons without reference to or reliance
on the Disclosing Party’s Confidential Information. For clarity, Section 12.2(d)
is not intended to exclude from the definition of Client’s “Confidential
Information” any information generated by or on behalf of Supplier in the
performance of Services for Client under this Agreement or the Prior Agreement,
which information may be first disclosed to Client by Supplier in connection
with Supplier’s performance of this Agreement and which information shall remain
Client’s Confidential Information. For the avoidance of doubt, with respect to
any such information so generated by or on behalf of Supplier, Client shall be
considered the “Disclosing Party,” and Supplier shall be considered the
“Receiving Party,” for the purposes of this Agreement.


12.3Authorized Disclosure. Notwithstanding the provisions of Section 12.1, the
Receiving Party may disclose Confidential Information, without violating
Receiving Party’s obligations under this Agreement, to the extent the disclosure
is required by a valid order of a court or other governmental body of competent
jurisdiction or is otherwise required by law, regulation, or the rule of any
stock exchange upon which such Party’s

13 ***Certain Confidential Information Omitted
17


--------------------------------------------------------------------------------



or its Affiliate’s shares are traded, provided that, to the extent permitted,
the Receiving Party shall give reasonable prior notice to the Disclosing Party
of such required disclosure and, at the Disclosing Party’s request and expense,
shall reasonably cooperate with the Disclosing Party’s efforts to contest such
requirement, to obtain a protective order or confidential treatment requiring
that the Confidential Information so disclosed be used only for the purposes for
which the order was issued or the law or regulation required, and/or to obtain
other confidential treatment of such Confidential Information. If a Party is
legally required or required by the rules of any stock exchange on which it or
its Affiliate’s shares are traded to publicly disclose a copy of this Agreement,
then it shall provide written notice of this requirement to the other Party and
seek confidential treatment if reasonably available for sensitive terms as
requested by the other Party.


12.4Return of Confidential Information. Upon termination of this Agreement, and
if earlier requested in writing by the Disclosing Party, the Receiving Party
shall cause all Confidential Information to be promptly destroyed or returned to
the Disclosing Party; provided, however, that (a) the Receiving Party may retain
a single secure copy of any Confidential Information for legal archival purposes
and (b) electronic back-up files that have been created by routine archiving and
back-up procedures need not be deleted.


12.5Audits. Supplier and its Affiliates may have in the past provided, and may
currently or in the future provide, services to other customers that are similar
to the Services. Supplier is absolutely committed to protecting its customers’
Intellectual Property and shall not use the Intellectual Property of a customer
for the benefit of any person other than the customer. In order to protect the
Confidential Information of Client and the confidential information of other
customers, Supplier shall use [***]14 to ensure that other customers do not seek
the disclosure of Confidential Information of Client, and Client shall not seek
the disclosure of confidential information of other customers. Notwithstanding
the foregoing, if Client wishes to conduct an audit that relates to services
provided to another customer for purposes of confirming that Client's
Intellectual Property is adequately protected, then Supplier shall use [***] to
seek the other customer’s approval to waive confidentiality obligations to the
extent necessary to allow Client to conduct the audit in a manner that does not
involve disclosure of the other customer’s confidential information to Client.
If another customer wishes to conduct an audit that relates to the Services for
purposes of confirming that the other customer’s Intellectual Property is
adequately protected, then Supplier may approach the Client to request that
Client waive Supplier’s confidentiality obligations to Client to the extent
necessary to allow the other customer to conduct the audit in a manner that does
not involve disclosure of Client’s Confidential Information to the other
customer, and the Parties will discuss the matter in good faith. Client is not
required to grant such a waiver. Such audits may involve an independent auditor
designated by Supplier and paid for by the Person seeking the audit.


12.6Publicity. Each Party shall not, and shall ensure that its Related Persons
will not, use the name, symbols or marks of the other Party or any of its
Affiliates in any advertising or publicity material or make any form of
representation or statement that would constitute an express or implied
endorsement by the other Party or any of its Affiliates

14 ***Certain Confidential Information Omitted
18


--------------------------------------------------------------------------------



of any commercial product or service without the other Party’s or Affiliate’s
prior written consent. This provision shall not apply to prohibit any disclosure
otherwise explicitly authorized under this Article 12.


13.TERM AND TERMINATION


13.1Term. The term of this Agreement commences on the Effective Date and will
remain in force for an initial term of five (5) years, unless earlier terminated
in accordance with Section 13.2. Unless this Agreement is terminated in
accordance with Section 13.2, the term shall automatically renew for successive
two-year periods unless and until one Party provides the other Party with at
least 24 months’ prior written notice of its desire to stop renewing and
terminate as of the end of the then current term. For clarity, neither Party may
terminate this Agreement prior to the end of the first automatic renewal term
unless pursuant to Section 13.2.


13.2Termination.


(a)This Agreement may be terminated at any time upon mutual written agreement
between the Parties.


(b)Client may terminate this Agreement for any reason at any time with twelve
(12) months’ advance notice to Supplier.


(c)Either Party may terminate this Agreement and/or a Purchase Order immediately
upon notice to the other Party (the “breaching Party”) if (i) a material breach
of this Agreement and/or such Purchase Order by the breaching Party remains
uncured for [***]15 days after notice of the material breach was received by the
breaching Party and (ii) the material breach was not caused by the Party
terminating this Agreement and/or such Purchase Order or any of its Affiliates.


(d)Each Party shall have the right to terminate this Agreement and any Purchase
Orders immediately upon written notice to the other Party if any of the
following occurs: (i) such other Party is declared bankrupt or insolvent; (ii)
such other Party generally fails to pay its debts as they become due; (iii)
there is an assignment for the benefit of such other Party’s creditors; (iv) a
receiver is appointed or there is voluntary or involuntary petition filed or an
action or proceeding commenced for bankruptcy, reorganization, dissolution, or
winding up of such other Party that is not dismissed within [***] days; or (v)
there is a foreclosure or sale of a material part of such other Party’s assets
by or for the benefit of any creditor or governmental agency.


(e)For clarity, termination under Section 13.2 (a) or (b) shall not affect any
outstanding Purchase Orders already placed with Supplier.


13.3Result of Termination. In the event of any termination of this Agreement by
either Party, Supplier shall ship any remaining inventory of Product paid for by
Client and any Safety Stock in the possession of Supplier pursuant to Section
2.4, as well as (if

15 ***Certain Confidential Information Omitted
19


--------------------------------------------------------------------------------



requested in writing by Client) any Product in process of Manufacture, to
Client, within the reasonable timeframe requested by Client. Client shall
specify the location to which delivery is to be made. Furthermore, upon
termination of this Agreement for whatever reason, Supplier shall transfer to
Client any and all documentation necessary to manufacture the Product. At the
written request [***]16 of Client, Supplier shall give Client all reasonable
assistance to transfer the Manufacturing Process to a third-party manufacturer
designated by Client pursuant to a technology transfer plan agreed by the
Parties. Upon termination of this Agreement, all outstanding rights and
obligations between the Parties arising out of or in connection with this
Agreement will immediately terminate, other than any obligations that (a)
matured prior to the date of the termination, or (b) by their nature are
intended to survive, including Sections: 1, 4.8, 6, 8, 9, 10, 11, 12, 13.3,
14.5. For clarity, upon termination of this Agreement, except with respect to
any material breach by Supplier, Supplier shall have the right to ship any
Product for which Client has provided a Purchase Order that has been
Manufactured as of the date of termination but has not (as of the date of
termination) been shipped to Client, in which case Client shall pay Supplier for
the applicable Product in accordance with the applicable Purchase Order.


13.4[***]. If the whole or a portion of Services under a Purchase Order is
cancelled (“Canceled Service”) due to the termination of the Agreement or such
Purchase Order, then Client shall pay Supplier for Services rendered and all
non-cancelable obligations in connection with Services of such Purchase Order
(including, without limitation, any Product in process of Manufacture and unused
Materials purchased by Supplier). If the Canceled Services are terminated by
Supplier pursuant to Sections [***].


14.MISCELLANEOUS


14.1Force Majeure. Neither Party shall be liable for non-fulfilment of its
obligations under this Agreement if such non-fulfilment is due to an occurrence
of force majeure, defined as extraordinary occurrences beyond the reasonable
control and ability to plan for of the Party. A Party undergoing a force majeure
event shall promptly notify the other in writing. Each Party shall use [***] to
mitigate adverse consequences. If Supplier undergoes a force majeure event that
affects supply, Client shall be released from its Annual Order Requirement
during the period of such force majeure event, and if supply will be or becomes
interrupted for more than [***]17 months, Client may terminate this Agreement
upon written notice.


14.2Assignment. This Agreement may not be assigned by a Party without the prior
written consent of the other Party; provided, however [***].


14.3Notices. All notices, requests, demands and other communications required
under this Agreement must be in writing and will be deemed to have been given or
made and sufficient in all respects when delivered by reputable international
courier to the following addresses:



16 ***Certain Confidential Information Omitted
17 ***Certain Confidential Information Omitted
20


--------------------------------------------------------------------------------



To Client:    


Retrophin, Inc.
3721 Valley Centre Drive
Suite 200
San Diego, CA 92130
Attn: [***]
Tel.: [***]


To Supplier:    


STA Pharmaceutical Hong Kong Limited
[***]
Tel.: [***]
With a copy to:


Shanghai SynTheAll Pharmaceutical Co., Ltd.
[***]
Attn: [***]
Tel.: [***]



14.4Independent Contractor. The Parties are independent contractors, and nothing
contained in this Agreement may be deemed or construed to create a partnership,
joint venture, employment, franchise, agency, fiduciary or other relationship
between the Parties.


14.5Non-Solicitation. During the term of this Agreement [***], neither Party
(the “Hiring Party”) shall induce or solicit (or authorize or assist in the
taking of any such actions by any third party) any employee or consultant of the
other Party (the “Employer”) or any of its Affiliates, which employee or
consultant has had substantial direct contact with the Hiring Party in
connection with this Agreement, to leave his or her employment or business
association with the Employer. The foregoing shall not apply to general
advertisements and postings not directed to Employer’s or its Affiliates’
employees and consultants, or to the hiring of any respondent to such
advertisements.


14.6Governing Law. The laws of [***], without giving effect to principles of
conflict of laws, govern all matters relating to this Agreement.


14.7[***]. The Parties shall engage in good faith consultation to resolve any
dispute arising out of or in connection with this Agreement. Such consultation
will begin immediately after one Party has delivered to the other Party a
request for consultation. If the dispute cannot be resolved within [***]18 days
following the date on which the request for consultation is delivered, then
either Party may submit the dispute to the [***].


14.8Entire Agreement; Non-Reliance. This Agreement and the Quality Agreement
contain the entire Agreement between the Parties with respect to the subject
matter of this Agreement. Prior agreements with respect to the subject matter of
this Agreement are hereby superseded. For the avoidance of doubt, prior
confidentiality obligations are superseded to the extent that they cover
Confidential Information; however, they shall continue to apply to confidential
and proprietary information disclosed thereunder which is not Confidential
Information under this Agreement and to govern the Parties’

18 ***Certain Confidential Information Omitted
21


--------------------------------------------------------------------------------



rights and obligations with respect to any Confidential Information under this
Agreement prior to the Effective Date. In addition, the Prior Agreement shall
remain in effect in accordance with its terms. Each Party disclaims that it is
relying on any representations or warranties other than those set forth in this
Agreement, and irrevocably waives any rights that it might otherwise have to
extra-contractual remedies, including claims in tort relating to communications
outside of this Agreement.


14.9Amendment. No modification or waiver of any term of this Agreement or any
other form of amendment to this Agreement will be binding unless made expressly
in writing and signed by both Parties.


14.10No Third-Party Beneficiaries. The provisions of this Agreement are for the
sole benefit of the Parties.


14.11Waiver. The waiver by either Party of any breach of any term of this
Agreement will not constitute a waiver of any other breach of the same or any
other term. Failure or delay on the part of either Party to fully exercise any
right under this Agreement will not constitute a waiver or otherwise affect in
any way the same or any other right.


14.12Severability. If any provision in this Agreement is held to be invalid,
illegal or unenforceable in any respect, then (a) the provision will be replaced
by a valid and enforceable provision that achieves as far as possible the
intention of the Parties and (b) all other provisions of this Agreement will
remain in full force and effect as if the original agreement had been executed
without the invalidated, illegal or unenforceable provision.


14.13Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together constitute
one and the same instrument. Executed counterparts may be exchanged by facsimile
or e-mail in PDF or similar electronic format.


[Signature page follows]




22



--------------------------------------------------------------------------------



Thus, this Agreement was executed on the date stated in the introductory clause.




STA PHARMACEUTICAL HONG KONG LIMITED
RETROPHIN, INC.









By:_/s/ Xiaoyong Fu__________________
Name: Xiaoyong Fu
Title: SVP, API Development & Commercialization








By:_/s/ Bill Rote_________________
Name: Bill Rote
Title: SVP, R&D


Retrophin Contract ID #[***]



237499251 v1


--------------------------------------------------------------------------------



Exhibit A—Product Price, Lead Time, and Minimum Order Quantity






Product: [***]
Compound Information:Customer IDWUXI COMPOUND IDStructure

[***][***][***]

Commercial manufacturing of [***][***] Quantity (Kg)Product Price ($/kg)Lead
[***][***][***][***][***][***][***][***][***][***][***][***][***]





Note:
1.Commercial manufacturing will use the same equipment, manufacturing process
and specification as those applied in the process performance qualification
campaigns.
2.Shipping term is [***].
3.Product Price includes Value Added Tax (VAT).
4.Minimum Order Quantity of each Purchase Order is [***].
5.Shelf life is proposed to be [***] years .
A-1
237499251 v1


--------------------------------------------------------------------------------



Exhibit B—Specifications
19



Release SpecificationTesting ItemAcceptance Criteria
Analytical Method
Chapter
Appearance[***][***]IdentificationIRConforms to reference
spectrum[***]HPLC[***][***][***][***][***]
Assay (HPLC)1
[***][***]


[***]
[***]Residual on lgnition (ROI)[***][***]Microbial limits[***][***]
Residual Solvents (GC)
-n-Heptane
-Methanol
-2-Propanol
-Ethanol


[***]
[***]
Additional Test Items 2
Water Content (KF)[***][***][***][***][***]

Note: [***]

Retest Date, Storage Condition and PackagingRetest Date[***]Storage
Condition[***]Packaging[***]




19 ***Certain Confidential Information Omitted
B-1

